Citation Nr: 1015173	
Decision Date: 04/26/10    Archive Date: 05/06/10

DOCKET NO.  08-39 604	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to July 2004 for the 
grant of a total disability rating based on individual 
unemployability due to service-connected disabilities (T/R).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from August 1959 to January 
1963, April 1964 to November 1969, and May 1977 to March 
1979.

This appeal to the Board of Veterans Appeals (Board) arises 
from a May 2007
rating action that denied an effective date prior to July 
2004 for the grant of a T/R.

In March 2009, the Veteran and his wife testified at a Board 
hearing before the undersigned Veterans Law Judge at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  The VA will notify the 
appellant if further action is required.


REMAND

Considering the record in light of the duties imposed by the 
Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009)), the Board finds 
that all notice and development action needed to render a 
fair decision on the claim on appeal has not been 
accomplished.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court 
of Appeals for Veterans Claims (Court) held that a request 
for a T/R is not a separate claim for benefits, but rather is 
best understood as involving an attempt to obtain an 
appropriate rating for disabilities, either as part of the 
initial adjudication of a claim or, if a disability upon 
which entitlement to a T/R is based has already been found to 
be service connected, as part of a claim for increased 
compensation.  Consequently, when entitlement to a T/R is 
raised during the adjudicatory process of the underlying 
disability or during the administrative appeal of the initial 
rating assigned for that disability, it is part of the claim 
for benefits for the underlying disability.  Both entitlement 
to a T/R and its effective date are necessarily part of the 
consideration of the appropriate initial disability rating 
for the underlying condition. 

At the March 2009 Board hearing, the veteran's representative 
raised the issue of entitlement to a rating in excess of 50% 
for PTSD prior to July 2004.  However, the issue of an 
earlier effective date (EED) for a higher PTSD rating has not 
been adjudicated by the RO.  The Board finds that the EED-
higher PTSD rating issue is inextricably intertwined with the 
EED-T/R claim pending on appeal, inasmuch as the RO has 
denied an EED for the T/R on the grounds that the Veteran did 
not meet the schedular requirements for a T/R prior to July 
2004.  As the grant of a rating in excess of 50% for PTSD 
prior to July 2004 would materially affect consideration of 
the matter of entitlement to the grant of a T/R prior to July 
2004, the Board finds that the RO must first adjudicate the 
issue of a rating in excess of 50% for PTSD prior to July 
2004 prior to a Board decision on the issue of an effective 
date prior to July 2004 for the grant of a T/R, and this case 
must thus be remanded to the RO to accomplish this action.  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this case is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should first adjudicate the 
claim for a rating in excess of 50% for 
PTSD prior to July 2004. Thereafter, the 
RO should readjudicate the claim for an 
effective date prior to July 2004 for the 
grant of a T/R.  

2.  Unless the matter of an effective 
date prior to July 2004 for the grant of 
a T/R sought on appeal is granted to the 
veteran's satisfaction, the RO must 
furnish him and his representative an 
appropriate Supplemental Statement of the 
Case that includes clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims folder is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The Veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A.     §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

